Citation Nr: 1025096	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  97-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for a liver disorder, to 
include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of April 1994 and August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  The April 1994 rating 
decision denied service connection for a liver condition, and the 
August 1996 rating decision denied service connection for PTSD.  
The Board remanded the case for additional development in March 
1999 and April 2004.  At some point during the pendency of the 
appeal, it was determined that the Veteran's claim of service 
connection for residuals of a liver disorder included a skin 
condition, both of which were claimed as secondary to in-service 
herbicide exposure.  

In an April 2009 Board decision, the Veteran's claim of service 
connection for PTSD was denied.  In addition, the April 2009 
Board decision also denied the Veteran's claims of service 
connection for a skin disorder and a liver disorder.  

The Veteran appealed the Board's April 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  

While his claims were pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision and 
remand the case to the Board for further development and 
readjudication.  In a February 2010 Order, the Court granted the 
Joint Motion.  The case was returned to the Board.  

With respect to the PTSD claim, the parties to the Joint Motion 
determined that a remand was warranted because the Board did not 
determine whether the Veteran suffered from a psychiatric 
disorder other than PTSD that was related to his active service.  
Because evidence in the record shows that the Veteran has a 
diagnosis of an acquired psychiatric disorder other than PTSD, 
the Court determined that the Veteran's claim could not be 
limited to PTSD alone, and must include other diagnosed acquired 
psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Id..  

However, in this case, the record reflects that there are two 
previous Board decisions denying service connection for acquired 
psychiatric disorders other than PTSD.  First, in August 1972, 
the Board denied service connection for a nervous disorder.  That 
claim was again denied by a subsequent Board decision issued in 
April 1975.  Given the holding in Clemons, the directives set 
forth in the Joint Motion, and as there exist two prior final 
decisions denying service connection for an acquired psychiatric 
disorder other than PTSD, the issue before the Board at this 
juncture must be that of whether new and material evidence has 
been presented to reopen a previously denied claim of service 
connection for an acquired psychiatric disorder, to include PTSD.  
As such, the claim has been recharacterized as shown on the first 
page of this decision and it is acknowledged that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders.  

The  issue of service connection for type II diabetes 
mellitus has been raised by the record, and has been 
partially developed at the RO, according to a review of 
the claims file; however, it does not appear that the 
matter has been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a skin 
disorder, to include as secondary to in-service herbicide 
exposure and entitlement to service connection for a liver 
disorder, to include as secondary to in-service herbicide 
exposure, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1972 decision, the Board denied service 
connection for a nervous disorder.  In a subsequent Board 
decision dated April 1975, service connection for a nervous 
disability was denied because new and material evidence had not 
been received to reopen the previously denied claim of service 
connection.  

2.  Evidence received since the Board's April 1975 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent medical and lay evidence of record establishes 
that it is at least as likely as not that the Veteran's major 
depressive disorder is related to active military service.  


CONCLUSIONS OF LAW

1.  The Board decision of April 1975, which denied a claim for 
service connection for a nervous disability, is final.  38 
U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1100 (2009).

2.  New and material evidence has been received since the Board's 
April 1975 decision; thus, the claim of service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Resolving all doubt in the Veteran's favor, major depressive 
disorder was incurred in, or as the result of, active military 
service.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Given the favorable nature of the Board's decision on the issue 
of whether new and material evidence has been received to reopen 
the previously denied claim of service connection for an acquired 
psychiatric disorder, to include PTSD, there is no prejudice to 
the appellant, regardless of whether VA has satisfied its duties 
of notification and assistance with respect to the claim to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Furthermore, the grant of  service connection for major 
depressive disorder constitutes a complete grant of the benefits 
sought on appeal with respect to the issue of entitlement to an 
acquired psychiatric disorder to include PTSD.  As such, any 
defect with regard to VA's duty to notify and assist the Veteran 
with the development of his claim is harmless error, and no 
further discussion of VA's duty to notify and assist is 
necessary.

II.  New and Material Evidence

In Board decisions dated August 1972 and April 1975, service 
connection for a nervous disorder was denied.  The basis for the 
August 1972 denial was that the medical evidence of record did 
not show that the Veteran's post-service diagnosis of anxiety 
reaction was not first shown in service or within the first post 
service year.  The August 1972 decision is final.  The basis for 
the April 1975 Board denial was that new and material evidence 
had not been received to reopen the previously denied claim of 
service connection for a nervous disorder.  

The appellant continues to assert that his psychiatric disorder 
was incurred during service.  

Additional evidence has been added to the record, including 
additional correspondence from the Veteran, VA and private 
examination reports, and a private medical opinion from June 
2010.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
When "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was amended during the pendency of this appeal.  This 
revised, or amended standard is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001 and the Veteran's current application to 
reopen the claim of service connection for an acquired 
psychiatric disorder (in the form of a PTSD claim) was received 
prior to that date.  See 38 C.F.R. § 3.156(a) (2001).  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the initial denial, the weight of the 
medical and other evidence of record did not support a finding of 
in-service incurrence of a psychiatric disorder.  At the time of 
the April 1975 denial, there was no new and material evidence to 
reopen the previously denied claim.  The Board decisions of 
August 1972 and April 1975 are final.  38 U.S.C.A. § 7104.

Since the most recent prior final decision, evidence has been 
added to the claims file.  The additional evidence of record 
consists of additional correspondence from the Veteran, VA 
examination reports dated in June 1975, February 1997, June 2004, 
and July 2008; and, private psychiatric examinations from 
February 1995, September 2002, and a comprehensive private 
medical opinion June 2010.  This evidence, in particular the June 
2010 private medical opinion by Dr. Riebeling, asserts that the 
Veteran's psychiatric symptoms are as likely as not related to 
in-service experiences; thus establishing the possibility that 
the Veteran's psychiatric disorder(s) other than PTSD began 
during service.  

In light of the foregoing, the additional evidence is new and 
material.  It includes competent evidence (that must be presumed 
credible) to cure the prior evidentiary defect.

Thus, evidence submitted since the Board's April 1975 decision 
bears directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for an 
acquired psychiatric disorder, to include PTSD.

New and material evidence has been received since the Board's 
April 1975 decision and reopening the claim is warranted.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156 (2001).



III.  Service Connection

The Veteran asserts that service connection is warranted for a 
psychiatric disorder, variously diagnosed as anxiety reaction, 
nervous disorder, major depression and PTSD.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§  1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as psychosis to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The criteria necessary to establish service connection for PTSD 
differ from that necessary to establish service connection for 
other psychiatric disabilities.  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the following 
provisions apply for specified in-service stressors as set forth 
below:

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).

Where VA determines that the Veteran did not engage in combat, 
the Veteran's lay testimony, by itself, will not be sufficient to 
establish the alleged stressor.  Instead, the record must contain 
service records or other independent credible evidence to 
corroborate the Veteran's testimony as to the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service 
records which are available must support and not contradict the 
Veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In this regard, VA 
"is not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The Veteran's DD Form 214 and other personnel records in the 
claims file do not show that the Veteran engaged in combat with 
the enemy.  The Veteran did not receive a military award that 
specifically denotes participation in combat, and the Veteran was 
not injured in combat.  

Similarly, the Veteran's service medical records are negative for 
complaints, findings or diagnosis of PTSD and they do not reveal 
that the Veteran was treated for a combat-related injury.  

The Veteran alleges that his experiences in Vietnam caused him to 
develop PTSD.  He reports that he was present during a mortar 
attack in which others were killed and wounded.

The Veteran's DD 214 reflects that he had service in Vietnam.  
His military occupation specialty was carpenter.  The Joint 
Services Records Research Center has confirmed the occurrence of 
a mortar attack which generally fits the description provided by 
the Veteran.  The preponderance of the medical evidence of 
record, however, establishes that the Veteran does not have a 
diagnosis of PTSD.  

There is a diagnosis of PTSD contained in the report of a 
psychiatric evaluation conducted in February 1995 at the 
Psychiatric Center of Bayamon.  Significantly, however, more 
recent and more extensive records of treatment and evaluation 
reflect that the Veteran does not have PTSD.  The report of a VA 
PTSD examination conducted in February 1997 reflects that a board 
of two examiners concluded that the Veteran did not have any 
gross psychiatric disorder.

The report of a psychiatric evaluation conducted by Jose Vazquez 
Sotomayor, M.D., in September 2002 reflects a diagnosis of 
recurrent severe major depression with psychiatric features.  
Similarly, the report of a PTSD examination conducted by the VA 
in June 2004 reflects that the only diagnosis was major 
depressive disorder, recurrent.  This conclusion was very 
thoroughly supported and explained in an 11 page report.  The 
examiner considered the claims file, and interviewed the Veteran.  
It was noted that the Veteran's history and symptoms failed to 
fulfill the diagnostic criteria for Post traumatic stress 
disorder.

Finally, the report of a psychiatric examination conducted by the 
VA in July 2008 again resulted in a conclusion that the Veteran 
did not meet the criteria for a diagnosis of PTSD.  The diagnoses 
were depressive disorder and factitious disorder.

With regard to acquired psychiatric disorders other than PTSD, a 
review of the service treatment records do not show complaints or 
findings of a psychiatric disorder.  The first post-service 
medical evidence of a psychiatric disorder other than PTSD comes 
from VA examinations conducted in the early 1970's.  

A March 1971 VA examination notes the Veteran's complaints of 
nervousness since service.  The diagnosis was anxiety reaction, 
mild.

A February 1972 memorandum from the Veteran's private doctor 
notes symptoms of irritability and poor adaptability since 
service.  The Veteran was extremely anxious according to the 
examiner, and the impression was psychotic reaction, possibly 
schizophrenic.  The examiner commented that the Veteran was in 
urgent need of psychotherapy and opined that there was definite 
relationship between his present psychiatric condition and his 
Army service.  

A VA psychiatric examination in June 1975 noted mild tension and 
guarded behavior.  General mood was hostile and depressed.  The 
Veteran heard voices and shouts.  He had severe insomnia and 
become upset easily.  The diagnosis was anxiety neurosis with 
schizoid features, moderate.  

More recent examination records continue to show that the Veteran 
has reported symptoms of depression and anxiety since service.  A 
February 1995 private psychiatric evaluation notes that the 
Veteran had been emotionally affected since returning from the 
Vietnam War.  The Veteran continued to report severe insomnia, 
panic, nervousness, irritability.  He was highly anxious on 
examination.  The Axis I diagnoses included PTSD, panic disorder 
and insomnia related to PTSD.  

A February 1997VA examination report noted that the Veteran 
looked tense, but the diagnosis was no gross psychiatric 
disorder.  

By contrast, a February 2002 psychiatric evaluation notes that 
the Veteran's psychiatric symptoms "began some time ago" and 
had been exacerbating with the years.  He presented with 
depressed mood.  He was anxious.  Diagnosis was recurrent severe 
major depression with psychotic features.  

As previously reported above, a very extensive June 2004 VA 
examination also notes a diagnosis of major depressive disorder.  
The examiner reviewed the claims file.  At the June 2004 
examination, mood was depressed and insomnia was still reported 
to be a big problem.  It was also noted that the Veteran had been 
prescribed Klonopin 5 mg twice daily and 1 mg at bedtime, Paxil 
20 mg in the morning, Flurazepam 30 mg at bed time and Haldol 2 
mg at bed time since 2001.  

Finally a July 2008 VA psychiatric evaluation report also notes a 
review of the claims file.  The Veteran reported symptoms of 
depressed mood and anxiety since service.  Based on the Veteran's 
symptomatology, the examiner noted an Axis I diagnosis of 
depressive disorder and factitious disorder.  The examiner 
specifically noted that the Veteran did not meet the DSM-IV 
stressor criterion for a diagnosis of PTSD.  

In a June 2010 memorandum submitted by a private licensed 
clinical psychologist, Dr. Riebeling, Ph.D, she opines that the 
Veteran experienced trauma in Vietnam sufficient to cause PTSD 
and that he also suffered from major depressive disorder.  Dr. 
Riebeling indicated a review of the pertinent records from the 
Veteran's claims file, including the numerous psychiatric 
evaluations summarized above, as well as the C&P examinations 
summarized above, as well as the Board's 2009 decision (now 
vacated).  Upon review of the record, Dr. Riebeling believed that 
the record supported both a diagnosis of PTSD and a diagnosis of 
major depressive disorder, and more importantly, she opined that 
the Veteran's military service in Vietnam was the precipitant of 
his psychiatric illness.  

Thus, in essence, Dr. Riebeling opined that the Veteran's 
acquired psychiatric disorder, whether it be major depressive 
disorder or PTSD, resulted from incidents that occurred during 
active military service.  This opinion is based on a complete 
review of the claims file, including VA and private examination 
reports that date back to the 1970's.  

Moreover, Dr. Riebeling's opinion is consistent with the opinion 
of the examiner in February 1972 who also opined that there was a 
definite relationship between the Veteran's present psychiatric 
condition and his Army service.  

Although the examiner in February 1997 found that the Veteran did 
not have a diagnosable psychiatric condition, that finding is in 
complete contrast to the other seven examination/evaluations of 
record as summarized above, which do show that the Veteran has 
been treated for a psychiatric disorder since at least 1971, and 
all report that he has had symptoms of a psychiatric disorder 
since service.  Thus, the Board places little, if any, probative 
value on the single examination finding in 1997, when compared to 
the other seven examination/evaluation findings that show a 
diagnosis of some type of acquired psychiatric disorder, most 
predominately diagnosed as major depressive disorder.  

In addition, there is fairly consistent continuity of symptoms in 
this case.  The Veteran began reporting symptoms of anxiety and 
nervousness since service in 1971, and these reports have 
remained fairly consistent since that time.  Moreover, the 
Veteran is certainly competent to report the onset of symptoms 
such as nervousness, anxiety and tension.  The Veteran can attest 
to factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  Here, there is no reason to doubt the 
Veteran's credibility, as he has consistently reported the same 
symptoms since 1971.

The continuity of symptoms since service, the numerous VA and 
private diagnoses of major depressive disorder, and the two 
opinions of record linking the Veteran's acquired psychiatric 
disorder (other than PTSD) to his military service, provide 
substantial evidence to support the Veteran's claim of service 
connection for an acquired psychiatric disorder in this case.  
This evidence heavily outweighs the one VA examination that shows 
no diagnosis in this case.  Thus, when viewing the totality of 
the evidence, it is at least as likely as not that the Veteran's 
major depressive disorder had its onset during service, or at the 
very least, is related to incidents that occurred during service.  
As such, the criteria are met for the establishment of service 
connection in this case.  

Resolving all doubt in the Veteran's favor, service connection 
for major depressive disorder is warranted.  


ORDER

New and material evidence having been received, the application 
to reopen the previously denied claim of service connection for 
an acquired psychiatric disorder is granted.  

Service connection for an acquired psychiatric disorder, 
variously diagnosed as major depressive disorder and PTSD, is 
granted.  


REMAND

The Veteran seeks service connection for a skin disability and a 
liver disability, to include as secondary to in-service herbicide 
exposure.  

The Veteran presented for VA examinations in May 2004.  With 
regard to the liver, the only diagnosis was fatty liver, and the 
examiner opined that fatty liver was not the result of Agent 
Orange exposure.  With regard to the skin, the diagnoses were 
solar lentigines and Idiopathic acquired leukoderma.  The 
examiner indicated that the Veteran did not have chloracne or any 
other skin disease related to Agent Orange.  

Neither examiner provided an opinion as to whether the Veteran's 
disabilities of the liver and/or skin, if any, had their onset 
in, or were otherwise related to active service.  A medical nexus 
opinion finding a condition is not related to service because the 
condition is not entitled to presumptive service connection, 
without considering direct service connection, is inadequate.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because the 
May 2004 medication examination reports only considered whether 
the Veteran's disabilities were related to his presumed exposure 
to Agent Orange, without consideration of whether the conditions 
were directly related to his active service, the opinions are 
inadequate.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with 
inadequate examinations in May 2004, the matter must be remanded 
to the RO to schedule the Veteran for subsequent VA examinations 
to determine the likely etiology of any current liver and/or skin 
disabilities.  

In addition, there are documents contained in the claims file 
that are written in Spanish, and currently remain un-translated.  
As such, all documents written in Spanish must be translated into 
English on remand.

Since the claims file is being returned it should be updated to 
include any recent pertinent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available recent VA medical records dated 
from May 2004 (and/or private medical records 
that the Veteran identifies and authorizes VA 
to obtain) concerning treatment received by 
the Veteran for a liver disability and/or a 
skin disability, not already associated with 
the claims file.  

2.  Schedule the Veteran for VA 
examination(s) to determine the current 
nature and likely etiology of any current 
liver and/or skin disorder(s).  All indicated 
x-rays and laboratory tests should be 
completed.  The claims file, including a copy 
of this remand, should be made available to 
the examiner for review in conjunction with 
the examination.  Based on a review of the 
entire record, including, but not limited to, 
the Veteran's reported history, the service 
treatment records and post-service treatment 
records, the examiner should opine as to 
whether it is at least as likely as not (a 50 
percent or higher likelihood) that any 
current liver and/or skin disorders, if any, 
had its onset, or are otherwise related in 
any way, to service, including whether there 
is a relationship between any current liver 
and/or skin disorder and the presumed 
exposure to Agent Orange during service in 
Vietnam.  A complete rationale should 
accompany all opinions expressed.

3.  Have all Spanish documents translated 
into English and associated all translated 
material with the claims file.

4.  Readjudicate the Veteran's claims for 
entitlement to service connection for a liver 
disability and a skin disability, to include 
as secondary to in-service herbicide 
exposure.  If any action taken is adverse to 
the Veteran, he and his representative should 
be furnished a supplemental statement of the 
case and afforded an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


